El Juez Asociado 'Sil MacLeaby,
emitió la opinión del tribunal'
El peticionario en esta causa, Luis Eelipe Dessús, fue acusado ante la Corte de Distrito de Ponce, el 3 de mar-zo de 1904, del delito de libólo, y celebrado el juicio el 15 de junio fue declarado culpable 3^ condenado á seis meses de prisión y al pago de las costas. Contra esta sen-tencia el acusado' interpuso recurso de apelación para ante el Tribunal Supremo, y en 31 de mayo de 1905 que-dó confirmada en todas sus partes la sentencia dictada por la corte inferior. El día 14 de junio presentó á la *299Corte Suprema un escrito solicitando el auto de habeas corpus, cuya solicitud fue denegada el día 19 del misino mes de junio por las razones expuestas en el dictamen de dicha corte. El día 29 de junio de 1905 solicitó del Hon. José Tous Soto, Juez de la Corte de Distrito de Pence, el auto de habeas corpus. Dicho Juez puso en libertad provisional al referido preso, bajo fianza, basta cele-brarse la vista, la que tuvo lugar el día 10 del siguiente mes de julio. En dicha fecha el juez de distrito á quien se presentó el citado escrito solicitando el auto de habeas corpus, después de consignar los hechos y expo-ner detenidamente la historia de la causa, dictó senten-cia redactada en las siguientes palabras:
“Por tanto, la Corte debe declararse, como por la presente se de-clara, sin jurisdicción para considerar esta petición de habeas corpus, en la cual se sobresee,, con las costas de oficio, cancelándose la fianza prestada por los acusados para permanecer en libertad durante la sustanciación de este auto, y quedando los mismos bajo la custo-dia en que se encontraban al formular esta petición. ’ ’
Contra esta sentencia del Juez de la Corte de Distrito, el peticionario interpuso recurso de apelación para ante esta Corte, y suplicó al citado Juez que fijara la fianza mientras se resolviese la apelación, á lo que dicho Juez se negó, trasmitiendo el asunto al Tribunal Supremo.
Después de esto el acusado suplicó al Hon. José C. Her-nández/Juez Asociado de esta Corte, quien se encontraba de turno durante las vacaciones, que fijara la fianza Ínte-rin se encontrara pendiente la apelación. Al resolver es-ta cuestión el Sr. Juez Hernández sé negó á fijar la fian-za, puesto que la providencia de Juez de la Corte de Dis-tinto no era definitiva ó firme y contra la misma no ha-bía lugar al recurso de apelación de acuerdo con los es-tatutos de Puerto Rico, y las leyes aplicables á tales casos.
El Juez de la Corte de Distrito al resolver el asunto *300opina 'que no tenía jurisdicción para conceder el auto, y .por esa razón se negó á expedir el auto y anula la ñanza provisional que se había prestado, volviendo á poner el preso bajo la custodia en que se encontraba al formu-larse la petición. Tal providencia equivale exactamente á una negativa en primer lugar de conceder el auto, pues así lo dice Church on Habeas Corpus, sección 389, refi-riéndose dicha sección á la sentencia dictada en el caso de Coopwood ex-parte, 44 Texas 467. La situación del caso no quedó alterada por el mero hecho de que el Juez de la Corte Distrito optó tomar tiempo para considerar la solicitud antes de negarse á conceder el auto, y que du-rante el tiempo que tardó en considerar la_ misma puso en libertad provisional al peticionario.
De acuerdo con los estatutos de Puerto Rico secciones la. y 4a. de la “Ley Disponiendo apelaciones en los pro-cedimientos de líabeu's Corpus”, leyes de 1903, páginas 104, 105, queda dispuesto que podrá interponer recurso de apelación contra la providencia definitiva de un tribunal ó juez al devolverse diligenciado el auto de habeas corpus, cualquiera de las partes en el procedimiento que resultare agraviada por el mismo, y quedan prescritos ciertos requisitos, cuando el recurso de apelación se' in-terpone por un preso acusado de un delifo cauciónable. La citada ley constituye la fínica autoridad de esta Corte para considerar recursos de apelación en el' procedi-miento de habeas corpus, habiendo sido expresamente derogadas por la sección 9a. de dicha ley, todas las leyes que se opongan á la misma.
Resulta claro de un examen de los autos que la'provi-dencia contra la cual se interpuso este recurso dé apela-ción no era una providencia definitiva de un tribunal ó juez-al devolverse diligenciado el auto do habeas corpus; puesto que la devolución del auto diligenciado no fue tpinada, en consideración por el Juez de la Córte dé Dls-*301trito,' sino solamente la jurisdicción del tribunal ó juez á quien se presentó la petición.
.Habiendo resuelto el Juez de la Corte de Distrito de Ponce que él no tenía jurisdicción para conocer del asun-to, desestimando -la .solicitud, y no siendo la providencia dictada por él, una “providencia definitiva de un tribu-, nal .ó juez al devolverse diligenciado- el auto de habeas corpus”, esta Corte carece completamente de competen-cia para conocer del asunto, y, por tanto, el presente recurso de apelación .debe desestimarse, con las costas al peticionario.

Desestimado.

Jueces concurrentes: Sres. Presidente Quiñones, y Asociados Hernández, Piqueras y 'Wolf.